Citation Nr: 1645151	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  11-03 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for status post tendon reconstruction left long finger, pulley reconstruction with Silastic rod placement with degenerative joint disease and scar (previously flexion contractures of the joints involving the left long finger).  
 
2. Entitlement to service connection for depression, to include claimed as secondary to the service-connected left finger disability and headaches.  

3. Entitlement to service connection for loss of use of the left hand, to include claimed as secondary to the service-connected left middle finger disability.  

4. Entitlement to a total disability rating based on individual unemployability (TDIU).





REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to August 1980.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the RO. 

In September 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video-conference hearing; a transcript of the hearing is of record. 

In May 2014, the Board remanded the issues on appeal for further development of the record. The requested development has been completed and the case has been returned to the Board.

In December 2015, the Veteran expressed disagreement with RO's decision to decline to reopen a claim for service connection for a low back disorder as well as assign an initial noncompensable rating for bilateral hearing loss in a September 2015 rating decision. The Board's review of the claims file reveals that the Agency 

of Original Jurisdiction (AOJ) is still taking action on this issue. The Board will not therefore accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The claim for a TDIU rating has been added to the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

Finally, the Board notes that the Veteran was previously represented by Disabled American Veterans. However, in December 2014, he granted a power-of-attorney in favor of Texas Veterans Commission. The Board recognizes the change in representation.

The issues of entitlement to service connection for depression, to include claimed as secondary to the service-connected left finger disability and headaches, entitlement to service connection for loss of use of the left hand, to include claimed as secondary to the service-connected left middle finger disability and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's left long finger disability is characterized by proximal interphalangeal joint ankylosis in extension of the left long finger.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status post tendon reconstruction left long finger, pulley reconstruction with Silastic rod placement with degenerative 

joint disease and scar have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5226 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letter sent to the Veteran in January 2006. The claim was last adjudicated in November 2014.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claim for increased rating. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations obtained are adequate with regard to the increased schedular rating claim on appeal because the examinations were performed by medical professionals who conducted thorough examinations, and reported findings pertinent to the rating criteria. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was remanded to the RO in May 2014. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed that the AOJ schedule the Veteran for new examination to evaluate the severity of his left long finger disability. The Veteran received the examination in September 2014. Accordingly, the Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. 




Increased ratings- Left Long Finger

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the left long finger disability has not significantly changed and uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Veteran alleges that his left long finger disability meets the criteria for a higher rating. The Board has examined the record, however, and finds that the preponderance of the evidence is against the granting of an increased benefit on a schedular basis and the appeal will be denied. 

The rating for the Veteran's left long finger disability has been assigned pursuant to diagnostic code (DC) 5226. Under DC 5226, a 10 percent rating is assigned for unfavorable or favorable ankylosis of the long finger. A note attached to the rating criteria provides that consideration should be given as to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.


A November 2006 VA plastic surgery hand progress note documents that the Veteran had developed lack of full active flexion and full extension of the long finger PIP (proximal interphalangeal) and DIP (distal interphalangeal) joints. He had contracture of the PIP and DIP joints with bowstringing of the tendon and shortening.

The April 2007 Report of VA examination reflects the Veteran's complaint of pain at the left middle finger, left arm and left hand that occurred once per month and lasted 7 days. He described an aching pain. Medication relieved the pain. He reported that he could not close his left hand and make a fist.

He was right hand dominant and used his right hand to write and eat. He had difficulty tying his shoelaces, fastening buttons and picking up pieces of paper with his left hand. Examination showed a 5 cm gap between the proximal transverse crease of the palm to the left hand long finger. With the thumb attempting to oppose the fingers, the measurement between the tip of the left thumb and the tip of the long finger was 1 cm. With the thumb attempting to oppose the fingers, the measurement between the pad of the left thumb and the left long finger was 2 cm. His left hand strength was severely reduced. Range of motion of the left long finger was 0 to 70 degrees of PIP flexion; 0 to 90 degrees of metacarpal (MP) flexion and 0 to 45 of DIP flexion.  While joint function was additionally limited by pain, fatigue, weakness and lack of endurance following repetitive use (pain having the major functional impact), there was no additional loss of motion. X-ray findings showed flexion deformity of the left middle finger.

The October 2007 Report of VA examination reflects the Veteran's complaint of pain in the left middle finger that occurred three times per month and lasted a week and a half. He described sharp pain, rating the pain level a 7 out of 10. Medication relieved the pain. He reported that he could not extend the left hand middle finger.

He was right hand dominant and used his right hand to write, eat and comb his hair. He had difficulty tying his shoelaces, fastening buttons and picking up pieces of paper with his left hand. Examination showed a 5 cm gap between the proximal 

transverse crease of the palm to the left hand long finger. With the thumb attempting to oppose the fingers, the measurement between the tip of the left thumb and the tip of the long finger was 1.8 cm. With the thumb attempting to oppose the fingers, the measurement between the pad of the left thumb and the left long finger was 7 cm. His left hand strength was moderately reduced. Range of motion of the left long finger was 0 to 45 degrees of PIP flexion; 0 to 40 degrees of metacarpal (MP) flexion and 0 to 30 of DIP flexion.  X-ray findings showed contracture deformity of the left long finger with flexion at the DIP joint. The examiner commented that the left long finger disability affected his usual occupation (engineer) because he was unable to climb buildings or do measurements. He basically could not use his left hand much.

The January 2009 Report of VA examination reflects the Veteran's complaint that he had limited use of the left hand with difficulty gripping. He reported that he was unable to completely extend his middle, left finger. He worked in car sales and described no flare-ups or incapacitating events.

His left middle finger was held in flexion at the DIP, PIP and MP joints. He could not actively extend despite the active extensor being intact. He hyperextends at the metacarpal phalangeal joint instead and he could not actively achieve full passive extension with the wrist flexed. There was some passive extension at the PIP and DIP joints but not completely. He had bowstringing of the tendon with any active flexion due to the loss of the pulley system. He had active motion at the PIP joint from 40 to 80 degrees at and the DIP joint from 40 to 55 degrees. Motion at the MP joint was neutral or 0 to 60 degrees both active and passive and against resistance. He exhibited some pain but there was no fatigue or incoordination with repetitive motion. There was no active extension at the DIP and MP joints. There was mid palmar tenderness to palpation with active and passive motion of the MP joints.

The April 2010 Report of VA examination reflects the Veteran's complaint of left finger pain that occurred 4 times per day that lasted for an hour and a half each event. He described the pain as a burning, aching, sharp pain, rated a level 8 out of 10. Physical activity exacerbated the pain and Vicodin relieved the pain. He reported that he was unable to grasp, defend himself, button a shirt button (or cuff links), carry things, do work at home or undress (sometimes). He could only engage in minimal sporting activities and could not help his wife at times.

He had difficulty tying his shoelaces, fastening buttons and picking up pieces of paper with his left hand. Examination showed a 7 cm gap between the proximal transverse crease of the palm to the left hand long finger. With the thumb attempting to oppose the fingers, the measurement between the tip of the left thumb and the tip of the long finger was 0 cm. With the thumb attempting to oppose the fingers, the measurement between the pad of the left thumb and the left long finger was 6 cm. His left hand strength was moderately reduced. There was ankylosis of the left long MP, PIP and DIP joints in an unfavorable position. Thus, range of motion testing was not conducted. The examiner commented that the left long finger ankylosis affected the Veteran's usual occupation and daily activities in that he could not manipulate objects with his left hand due to the ankylosis. 

The December 2010 Report of VA examination reflects the Veteran's complaint of decreased left hand strength and dexterity. He complained of pain in all digits of the left hand except the thumb and numbness in the left long finger.

On examination, there was no objective evidence of pain on active range of motion testing. Extension of the DIP joint was abnormal and limited by 10 degrees. Extension of the PIP and MP joints was normal. There was no gap between the long finger and the proximal transverse crease of the hand on maximal flexion of the finger. There was no objective evidence of pain or additional limitation of motion on repetitive use. Additionally, the Veteran demonstrated 50 degrees of flexion at the MP joint He had no active flexion at the PIP or DIP joints (he did have 80 degrees of passive flexion at the PIP joint).

The September 2014 Report of VA examination reflects the Veteran's complaint of limited grip strength with the left hand. He was unable to flex his left middle finger actively. He expressed frustration with his past care. He was right hand dominant.

There was evidence of limitation of motion/painful motion of the left long finger. There was no gap between the thumb pad and the fingers. He had a 1 inch gap between the left long finger and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips. He had less movement than normal, weakened movement, incoordination and deformity of the left long finger on repetitive use testing but there was no additional limitation of motion of the fingers. He had reduced strength in the left hand and ankylosis of the left long finger at the PIP joint in extension. However, the examiner noted that the Veteran had full passive motion at the PIP and MP joints and 30 degrees of motion at the DIP joint of the middle finger (which did not qualify as true ankylosis). The examiner commented that the Veteran's left long finger ankylosis disability interfered with overall function of the hand in that it limited his ability to grip with his index, ring and small fingers. The examiner indicated that functioning of the left long finger was not so diminished that amputation would equally serve the Veteran. The Veteran's left long finger disability did impact his ability to work in that it limited grip, lifting and fine motor function of the left hand.

The criteria have not been met for ratings in excess of 10 percent for the left long finger disability. The evidence does not reflect that the Veteran's left long finger disability would more nearly approximate amputation of the long finger with metacarpal resection. Rather, the evidence at most shows that the Veteran's left long finger disability was manifested by ankylosis of the left long finger in unfavorable position (April 2010 VA examination) and that functioning of the left long finger was not so diminished that amputation would equally serve the Veteran (September 2014 VA examination). Thus, a rating in excess of 10 percent for the left long finger disability is not warranted. The Board notes that the 10 percent evaluation is the maximum evaluation for ankylosis of the long finger (unfavorable or favorable). Therefore, further DeLuca analysis is not required.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The symptomatology and impairment caused by the Veteran's left long finger disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. Ankylosis of the left long finger is included in the criteria found in the rating schedule for this disability. Because the schedular rating criteria are adequate to rate the left long finger disability, the other two steps in the analysis of extra-schedular ratings need not be reached. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. In this case, a comparison of the Veteran's symptoms and functional impairments resulting from his disability with the pertinent schedular criteria does not show that his service-connected left long finger disability at issue present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

Ankylosis of the finger is specifically contemplated by the criteria discussed above, including the effect of the Veteran's left long finger disability on his occupation and daily life. In the absence of exceptional factors associated with the left long finger disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. Further, the issue of entitlement to a TDIU rating has been raised and is addressed herein below. 


ORDER

A disability rating in excess of 10 percent for status post tendon reconstruction left long finger, pulley reconstruction with Silastic rod placement with degenerative joint disease and scar (previously flexion contractures of the joints involving the left long finger) is denied.  


REMAND

Remand is required to obtain an addendum opinion regarding the etiology of the Veteran's claims for loss of use of the left hand and depression, to include as secondary to the service-connected left middle finger disability (and headaches).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by Veteran or the evidence. A December 2015 statement reflects the Veteran's report that his service-connected disabilities, preclude his ability to maintain gainful employment.
 
Remand is required for due process development of the claim prior to appellate disposition, including adjudication by the RO and a VA medical opinion. See Floore v. Shinseki, 26 Vet. App. 376, 381   (2013) (holding the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis). 





Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum from the psychologist who conducted the March 2013 VA examination of mental disorders or other qualified clinician, to determine the nature and likely etiology of the claimed depression. The claims file should be made available to the physician for review. 

The psychologist (or other qualified clinician) should discuss the Veteran's documented medical history and assertions. After reviewing the entire record, the psychologist (or other qualified clinician) should provide opinion with supporting explanations as to the following: 
 
Whether the Veteran's current depressive disorder was CAUSED OR AGGRAVATED (permanent worsening) by service-connected headaches.

If aggravation of any depression by service-connected headaches is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*The March 2013 report of VA examination that reflects the psychologist's opinion, based on the Veteran's history and the psychologist's clinical experience and expertise, that the Veteran suffers from symptoms of depression that are attributed to multiple factors including back pain, relationship problems and dissatisfaction with work. VBMS Entry March 8, 2013.

*In a December 2014 statement, the Veteran reported that his service-connected headaches were chronic and constant, effecting everything in his daily life and activities. He stated that because of the severity of his migraine headaches, chronic pain and discomforts, he now suffered from severe depression, self-worth[lessness] and saw himself in a rapid down[ward] spiral in his life. 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2. Obtain an addendum opinion, from the examiner who conducted the September 2014 VA examination of the left hand or other qualified clinician, to determine if the Veteran has loss of use of the left hand attributable to his service-connected left long (middle) finger disability. The claims file should be made available to the examiner for review. 

The examiner (or other qualified clinician) should discuss the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner (or other qualified clinician) should provide opinion with supporting explanations as to the following: 
 
Whether the Veteran has current loss of use of the left hand that was CAUSED OR AGGRAVATED (permanent worsening) by the service-connected left long (middle) finger disability.

The examiner is advised that loss of use exists where the Veteran would be better off with amputation at the site of election with prostheses in place (i.e., with amputation of the entire left hand).  

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*The September 2014 report of VA examination that reflects the examiner's opinion that the Veteran may well have better function of the hand with amputation of the middle finger. VBMS Entry September 3, 2014.

*The October 2010 report of VA examination that reflects the examiner's opinion that the Veteran has loss of use of his left hand due to his left middle finger injury given that his left middle finger injury makes it difficult for him to have full motility of the hand and fingers. To that end, the examiner reported that the Veteran could not close his hand in a fist and had decreased dexterity of his left hand.  VBMS Entry October 1, 2010.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

3. Provide appropriate VCAA notice with respect to the claim for a TDIU. Ask the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability, and/or other documents containing the necessary employment and education history.

4. If necessary to adjudicate a claim for TDIU, obtain any further VA medical opinions with scrutiny as to whether the service-connected disorders, either individually or in tandem render the Veteran unable to obtain and maintain substantially gainful employment. 

Scrutiny should be undertaken as to whether the Veteran's service-connected disabilities (currently, migraine headaches (50 percent disabling); tender scar donor sites (20 percent disabling); status post tendon reconstruction left long finger, pulley reconstruction with Silastic rod placement with degenerative joint disease and scar (10 percent disabling); tinnitus (10 percent disabling); bilateral hearing loss  (noncompensable)), either separately or in combination, render him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.


5. The AOJ is advised that it should ensure that all medical development is responsive to the inquiries above, irrespective of current VA examination protocols. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


